Appellant was convicted in the County Court of Sabine County, of the offense of swindling, and his punishment fixed at a fine of one dollar and one hour in jail.
The charge in this case is predicated upon the giving of a check upon a bank in which the accused had no money, and no reasonable expectation that said check would be paid when it was presented, in the usual and customary course of business. It is admitted by the Assistant Attorney General, in his brief, that the motion to quash, made by appellant, should have been sustained, because of the fact that the check used in the commission of the offense, and which is made the basis of the alleged swindling, was not set out in the complaint. An examination of said instrument leads us to agree to the correctness of this admission of the State's attorney. The check is set out in part, but the signature of said check is entirely omitted. See Wilson v. State, 80 Tex.Crim. Rep..
The judgment of the trial court is reversed, and the prosecution dismissed.
Dismissed.